Title: To George Washington from Maj. Gen. Arthur St. Clair, 2 June 1779 [letter not found]
From: St. Clair, Arthur
To: Washington, George

Letter not found: from Maj. Gen. Arthur St. Clair, 2 June 1779. GW wrote St. Clair in a second letter of this date: “I have received your letter of this date ½ past eight.” GW also wrote St. Clair on 3 June: “I received your favor of yesterday at 10 OClock last night.” For a likely extract from this unfound letter, see GW to John Jay, 3 June (first letter), and n.2 to that document.